Citation Nr: 0613237	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from April 1967 to February 
1969.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In September 2004, the Board remanded 
the case for additional development.  It now is before the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's anxiety disorder is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired abstract thinking; or difficulty in 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The schedular criteria for rating in excess of 30 percent for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, collectively, February 2001 and January 
2005 letters satisfied the notice requirements for elements 
(1), (2), (3) and (4) above.  In particular, the January 2005 
letter informed the veteran what additional information or 
evidence was needed to support his claim, and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  That letter also asked him to notify 
VA if there was any other evidence or information that he 
thought would support his claim and to send any evidence that 
had not previously been considered that was in his possession 
pertaining to his claim.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit all relevant evidence in his 
possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher rating was granted 
on appeal.  However, in light of the fact that the veteran's 
claim is denied, there can be no possibility of any prejudice 
to the claimant under the holding in Dingess/Hartman.  The 
veteran was advised of the evidence needed to establish a 
higher rating, what VA had done, or would do, and what he 
should do in the January 2005 VA notice letter.  In response, 
the veteran's representative asked that the VA obtain the 
veteran's VA treatment records.  The veteran and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.
 
Service and VA medical records, VA examination reports, a VA 
social and industrial survey, and lay statements have been 
associated with the record.  In an October 2002 statement, 
the veteran indicated that he did not want a hearing.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
veteran's claim and that VA has satisfied, to the extent 
possible, the duty to assist.  In compliance with the Board's 
remand, VA gave the requisite notice to the veteran, asked 
him to identify health care providers, obtained VA treatment 
records, afforded him an examination and a social and 
industrial survey, and readjudicated his claim, issuing a 
supplement statement of the case in January 2006.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the veteran's claim.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's September 2004 remand with regard to the veteran's 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

The veteran contends that the disability rating assigned for 
his service-connected psychiatric disability should be 
increased to reflect more accurately the severity of his 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, for 
generalized anxiety disorders, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2005).

The medical evidence demonstrates that the veteran's 
psychiatric disability is manifested primarily by symptoms of 
sad mood, constricted affect, sleep difficulties, and anxiety 
and results in some impairment of social functioning.  In 
general, the veteran's psychiatric disability is productive 
of symptomatology that approximates no more than moderate 
occupational and social impairment due to symptoms such as 
depressed mood; anxiety; sleep difficulties, and constricted 
affect, warranting a 30 percent rating and no more, under the 
current schedular criteria.

In VA treatment records and examination reports, the veteran 
has been assigned Global Assessment of Functioning (GAF) 
scores of 55 to 60.  The Court has held that GAF scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2005)).  

The Board is cognizant that a GAF score is not determinative 
by itself.  Overall during the appeal period, the veteran was 
oriented to all spheres and his thought content and speech 
were relevant and coherent.  There was no evidence of 
suicidal or homicidal ideation.  But there were occasional 
reports of hallucinations, which were more or less controlled 
by medications.  His memory was fairly good.  Generally, his 
judgment was fair, but his insight was poor.  At a March 2001 
VA mental disorders examination, the veteran reported chronic 
sleep problems, preoccupation about his liver problems, and a 
lot of somatic complaints about back pain, tiredness, 
weakness, etc.  On examination in March 2001 and October 
2005, the veteran had about a two-days growth of beard and 
looked much older than his chronological age.  He was in 
contact with reality; his answers were relevant and coherent.  
The veteran denied suicidal or homicidal ideation; he was not 
delusional.  Memory and intellectual functioning were 
average; but his insight was only superficial at the March 
2001 examination.  His judgment was fair at both 
examinations.  He complained of some hallucinations at the 
October 2005 examination.  The evidence primarily reveals 
that the veteran's medications are helping with his sleep 
difficulties and that he has little or minimal impairment and 
moderate symptomatology with some difficulty in social 
functioning but generally functioning pretty well.  His GAF 
score was 60 at the time of VA examination in October 2005.  
During VA treatment sessions, he has been instructed on 
coping behaviors to deal with his noisy neighbors.  

At an October 2005 VA social and industrial survey, the 
veteran indicated that he had good relationships with his 
family and friends but did not socialize much with other 
people.  A neighbor reported that the veteran had good 
behavior in the neighborhood.  The VA interviewer opined that 
there was no clear evidence that the veteran's service-
connected anxiety disorder was responsible for his claimed 
level of impairment.  The interviewer added that the 
veteran's GAF reflects his moderate symptoms and functioning; 
that he had a long-standing history of productivity and 
maintaining his interpersonal relations intact; and that he 
was able to have independent social capacities and 
activities.  The veteran had had no psychiatric 
hospitalizations; nor was there evidence that his service-
connected anxiety disorder is responsible for his current 
unemployment, having had a specialized job in printing from 
1968 until 1994.  The interviewer concluded that the 
veteran's service-connected neuropsychiatric disorder does 
not render him unemployable.  There is no persuasive medical 
evidence of occupational and social impairment due to 
symptoms indicative of a more severe disability, such as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work relationships.  Thus, the Board 
finds that a 50 percent rating is not warranted under the 
current rating criteria.

While the veteran may sincerely believe his anxiety 
disability is more severe than indicated by the examination 
and VA treatment reports and the present disability 
evaluation, he as laypersons is not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, there is no evidence of record that the veteran's 
service-connected anxiety disorder causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  VA treatment records reveal 
that the veteran has never been hospitalized for his anxiety 
disorder.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  Under these circumstances, and 
considering the symptoms that have, and have not, been 
attributed to his disability, the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating in excess of 30 percent for anxiety 
disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


